PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/126,483
Filing Date: 10 Sep 2018
Appellant(s): LEI et al.



__________________
Jane Massey Licata
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10-13-21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


Rejection of claims 1-2, 4-5, 8 and 10-11 are rejected under 35 USC 103(a) as being unpatentable over US 2012/0107499 to Traynor et al in view of O’Sullivan et al (Langmuir, 2009) in view of WO 2008/047248 to Van Nguyen et al., and US 2004/0023820 to Patel.
Traynor et al. teaches a method of forming hollow silica based particles suitable for containing one or more active ingredients or for containing other smaller particles, which includes one or more active ingredients (abstract, [0006]). 
Traynor teaches that the active agents in the core of the shells include a number of active agents such as personal care agents, pharmaceuticals etc., and thus meet the instant claim 11 [0055]. Traynor et al. teach the ratio of precursors to the active is most preferably 10:1 to 1:1, or about 10% to about 50%. 
Traynor et al. teach that the particle can burst upon friction and release a payload contained within the particle, is stable in all pH ranges, and can be chemically altered for diffusion of a payload contained with the particle (para. [0043]). 
Traynor teaches silica based particles having a particle size of 10 nanometers 
Traynor et al. teach a microcapsule particle composition in Ex. 1, comprising: a core formed from an oil containing at least one active ingredient (e.g., oil fragrance) and a shell encapsulating said core (e.g., formed around liquid droplet, and see para. [0041]), wherein said shell is composed of a first precursor, a non-hydrolysable substituent, phenyltriethylsiloxane to form a preliminary shell around the surfactant stabilized oil droplets, and further mixed with a second silica shell precursor i.e., a hydrolysable silicon oxide polymer (tetramethyloxysilane). 
Example 2 of Traynor et al. teach a microcapsule particle composition in Ex. 2, comprising (a) a core of an oil fragrance; and (b) a shell encapsulating said core, wherein said shell is composed of (i) a hydrolysable silicon oxide polymer (aminopropyltriethoxysilane) and (ii) a silicon oxide polymer a non-hydrolysable substituent (phenyltriethoxysilane). 
While Traynor does not explicitly teach a non-hydrolyzable silicon polymer, instant specification describes  "a monomer represented by the formula M(R)n" in which R is a hydrolyzable  e.g.: C1 to C18 alkoxy group or aryloxy group (0056) and M(R)n(P)m, in which P is a non-hydrolyzable substituent, comprising an alkyl, aryl or alkenyl constituent. In this regard, the silicon oxide polymers i) and ii) of Traynor contain R2 (formula I) and R4 (formula II [0031 and 0035] respectively, which can include the variables for ‘P’, described by the instant application. Accordingly, the silicon oxide polymers i) and ii) of Traynor contain both a hydrolyzable as well as a non-hydrolyzable constituent in the polymer. Therefore, it can be construed that Traynor teaches a 
Further, because Traynor et al. teach the first precursor preferably has 1, 2, or 3 hydrolysable substituents (OR2), that R1 and R2 are preferably C1 to C5 alkyls (para. [0009] and [0031], the genus is sufficiently small that a skilled artisan can envision dimethyldiethoxylsilane (i.e., where y is 2, R1 is methyl (C1) and R2 is ethyl (C2)) as the first precursor. See MPEP 2144.08(II)(A)(4)(a). It would have been obvious to a person of ordinary skill in the art to substitute some or all the phenyltrisiloxane of Ex. 1 or 2 with dimethyldiethoxylsilane because by teaching the genus of first precursors, Traynor et al. establishes members of the genus are functional equivalents for forming shells around oil droplets. The substitution or combination of functional equivalents is prima facie obvious. See MPEP 2144.06(I) and (II). The motivation to combine flows from the precursors being taught separately as effective for use as first precursors and no motivation is required to establish the obviousness of functional equivalents. 
In this regard, the teachings of O’Sullivan have been further relied upon for the teachings of DEODMS, as a non-hydrolyzable silicon oxide polymer.
O’Sullivan teaches silica-shell/oil-core microcapsules with controlled shell thickness, for the release of active agents. O’Sullivan teaches that oligomeric polydimethylsiloxane emulsions employed as the core templates for the formation of the solid shells (abstract).  O’Sullivan teaches monomer diethoxydimethylsilane (DEODMS) is shaken with an aqueous or aqueous-ethanol solution of ammonium hydroxide, and that the use of trimethoxysilane used in conjunction with DEODMS produces a crosslinked microgel particles (page 7962, col. 2). DEODMS and TEOS of O’Sullivan 
The method of O’Sullivan allows the reaction of DEODMS to go to completion by adding a mixture of TEOS and DEODMS, so as control the thickness of the shell (p 7963, col. 1, 1st para). The preparation of core-shell particles is described on p 7963, col. 1, which employs a final concentrations of DEODMS in the range of 0.005 to 0.035 mol dm-3 and 0.018 mol dm-3 of TEOS. Figs. 3 and 4 of O’Sullivan shows a narrow size distribution of core-shell particles prepared by the method of O’Sullivan.  O’Sullivan further teaches incorporation of a dye in the oil core of the silica shell particles (page 7965). 
Therefore, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to choose DEODMS, in place of phenyltrisiloxane of Traynor, in combination with TEOS (hydrolyzable polymer) of Traynor. One would have been motivated to modify the teachings of Traynor because O’Sullivan teaches the combination of DEODMS and TEOS in preparing a silica shell that are resistant to compression, provide controlled thickness of the shell as well as effectively encapsulate an active agent without causing any leakage. 
With respect to the relative weights of precursors in the shell recited in the instant claim 8, [0035] of Traynor et al. teach the ratio of precursor having a non-hydrolysable substituent, and the hydrolysable precursor can be 1:25 to 25:1 or 1:10 to 10:1, which overlap the claimed range and teach that the formation of continuously formed shell, shell thickness, and hydrophobicity of the shell can be adjusted by the ratio of the two silica precursors in the emulsion used to obtain the capsules (para. [0008] and [0061]). prima facie case of obviousness exists. See MPEP 2144.05(I) and (II).
For claims 10 and 11, Traynor et al. teach the use of the microcapsules together with acceptable carriers for personal and cosmetic uses (with skin cream, shampoo, hair conditioner, and toothpaste taught) and that the particles can be employed to protect the active against loss by evaporation during storage, against chemical degradation by other ingredients in the formulation, to improve targeted delivery, to assist triggered delivery, or to extend activity (para. [0016]). 
Traynor teaches oil-in-water or water-in-oil emulsions that includes surfactants such as anionic, cationic and nonionic surfactant mixtures and for preparing different personal care compositions such as shampoos, hair conditioners etc [0015]. However, Traynor fails to teach the claimed slurry comprising a slurry anionic surfactant and microcapsules. Traynor does not teach phosphate ester (claim 4) and lack oleth-10 phosphate of claim 5.
Van Nguyen et al. is directed to homogeneous and clear aqueous delivery systems for water-insoluble materials comprising at least one phosphate ester, such as alkoxylated alkyl phosphate esters (Abstract). Van Nguyen et al. teach that water-insoluble ingredients are inherently difficult to incorporate into aqueous systems such as shampoos and conditioners (para. [002]), teach oleth-10 phosphate as a particularly preferred alkoxylated alkyl phosphate ester (para. [0053]), teach suitable water-
Van Nguyen does not particularly teach microcapsules. In this regard, Patel teaches a liquid soap having vitamin-containing microcapsules including a base having an anionic surfactant and a chelating agent, a cross-linked acrylic polymer suspending agent, and multiple vitamin-containing microcapsules uniformly suspended in the liquid soap (abstract). Patel teaches that liquid soaps containing suspended beads or microcapsules typically have a gel-like rheology, which is often required to prevent settling or other physical instability in the products during production, shipping or use [0002]. However, Patel states that a gel like rheology is not preferred because of the problems of dispensing and therefore suggests a liquid soap capable of suspending beads or microcapsules in a stable fashion while simultaneously possessing a viscous liquid, as opposed to a gel-like rheology [0002]. Patel teaches that the liquid soap microcapsules are uniformly suspended in a stable fashion in the product, regardless of the temperature or viscosity of the liquid soap base, so as to deposit vitamins on the skin of the user during washing [0005]. Patel teaches that the deposition of the vitamins on the skin is achieved by including a base having at least one anionic surfactant and a chelating agent [0006]. For the anionic surfactant, Patel teaches several anionic surfactants including ammonium lauryl sulfate and sodium laureth sulfate [0007 and 

Hence, it would have been obvious for one of an ordinary skill in the art before the instant invention was made to look to the teachings of Van Nguyen and Patel to further modify the teachings of Traynor, so as to prepare a liquid composition for cosmetic use (as suggested by Patel and Van Nguyen, and Traynor also teaches silica based microcapsules for cosmetic use) and include 0.5% of an anionic surfactant, oleth-10 phosphate because, Nguyen teaches stabilization of water insoluble silicone compounds containing phenyl groups with oleath-10 phosphate. In this regard, Patel teaches that the anionic surfactant provides an effective suspension of microcapsules without causing any settling of microcapsules. A skilled artisan would have had a reasonable expectation of success because the silicone compounds in the microcapsules of Traynor et al. comprise phenyl groups which are present on the surface of the capsules (e.g., Fig. 6), and Van Nguyen et al. show stable compositions comprising water-insoluble silicone compounds with phenyl groups (e.g., (para. [0079], [0082], [00102], [00119], and [00134]). In addition, because Traynor et al. teach that the prima facie case of obviousness exists. MPEP 2144.05(I).

(2) Response to Argument
	
Appellants argue that instant claims recite a microcapsule slurry comprising sol-gel capsules and 0.1% to 0.5% by weight anionic surfactant to prevent separation of the microcapsule slurry. It is argued that Traynor and O’Sullivan references do not teach or suggest including an anionic surfactant in a sol-gel capsule slurry in the amount claimed. Appellants argue that Traynor teaches precipitation and washing out of silica particles after being formed, but does not suggest inclusion of a surfactant.
 It is argued that it would not have been obvious for one of an ordinary skill in the art to look to the teachings of Nguyen and Patel references to modify that of Traynor and O’Sullivan references because Patel and Nguyen references constitute non-analogous art. It is argued that Van Nguyen does not teach sol-gel microcapsules but addresses a different problem i.e., incorporation of water-insoluble compounds into aqueous systems comprising at least one nitrogen containing compound, a nonionic surfactant, a phosphate ester and at least one such as shampoos and conditioners to provide homogenous and clear to substantially clear in appearance. It is argued Nguyen fails to 

Appellants’ arguments have been considered but not found persuasive because Traynor reference ( in view of O’Sullivan) teaches a sol-gel method of encapsulating an active agent [0032], and employs a combination of silicon oxide polymer that is non-hydrolyzable silicon oxide and silicon oxide polymer that includes a hydrolyzable component, as claimed. Traynor further teaches inclusion of surfactants such as anionic, nonionic or mixtures of anionic and nonionic surfactants in preparing the silica coated particles [0015]. While Traynor does not explicitly state preparing a slurry comprising the said microcapsules, Traynor teaches including the microcapsules along with a suitable carrier in preparing personal or cosmetic compositions [0016]. Traynor also desires that the compositions are stable upon storage, protected against any degradation and assist in targeted delivery of the active agent [0106]. Hence, one of an ordinary skill in the art would have looked to ways of employing active agent encapsulated silicon particles of Traynor, in cosmetic or personal care compositions. Nguyen teaches  water insoluble materials such as silicon materials are difficult to incorporate in personal care compositions [002] and suggests stabilization of water In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the argument that Nguyen and Patel reference are non-analogous is not persuasive because both the cited references are directed to personal care and cosmetic compositions, similar to Traynor. 

Appellants’ argument that Nguyen teaches a clear or a substantially clear formulation and that Patel teaches polysaccharide-based microcapsule is not persuasive because, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One of an ordinary skill in the art preparing personal care 

Appellants argue that the present invention addresses the problem of maintaining stability of a sol-gel microcapsule slurry for a period of at least for weeks as evidenced by a lack of separation [0067 and 00133-00134 of instant specification]. Appellants’ argue that the inclusion of an anionic surfactant in the microcapsule slurry to prevent separation of slurry and stability of the slurry for a period of at least four weeks. Appellants previously (Response dated 1/22/21) referred to Table 9 of the instant specification test specific anionic surfactant, oleth-10 phosphate, and a specific silicone microcapsules (TEOS/DMDEOS) combination. However, Appellants’ arguments have not been found to be persuasive because whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness  must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). While Appellants show stability with oleth-10 phosphate and TEOS/DMDEOS, instant claims do not recite the specific combination of surfactant and 



Respectfully submitted,
/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611       

                                                                                                                                                                                                 Conferees:

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.